Citation Nr: 0123529	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  94-44 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to mustard gas and/or ionization 
radiation.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee. 

This case was remanded by the Board in September 1999 for 
additional development to insure due process.

The veteran was scheduled for a hearing in May 1999 but he 
informed the VA he was totally disabled and unable to appear 
for a hearing.  In October 2000, he requested a hearing at 
the Board in Washington, D. C.  A hearing was scheduled for 
January 2001.  The veteran failed to appear for this hearing.  
In March 2001 he filed a motion for a new hearing which was 
granted by the undersigned member of the Board.  The hearing 
was rescheduled for April 2001.  The veteran did not appear 
for this hearing.  In a statement received in June 2001, he 
requested a new after July 1, 2001.  Later in July 2001, a 
member of the Board determined he had not demonstrated good 
cause under 38 C.F.R. §  20. 702 and his motion was denied.   

In a statement received from the veteran in June 2000 he 
indicated that he was revoking his power of attorney in favor 
of the Disabled American Veterans and that he was 
representing himself.  In a statement received at the Board 
in July 2001 the veteran stated that the Disabled American 
Veterans was supposed to be representing him in his claims.  
The record shows that the RO has not formerly canceled the 
power of attorney executed in favor of the Disabled American 
Veterans in May 1999.  Also, the Disabled American Veterans 
submitted two briefs in support of the veteran in August 2000 
and July 2001.  As such the Board is satisfied that the 
Disabled American Veterans is the veteran's accredited 
representative.  

While the case was pending at the Board the veteran submitted 
additional evidence with the appropriate waiver form.  In 
this evidence the veteran referenced several disabilities, 
his prisoner of war status, and a March 2001 statement from a 
private physician regarding disabilities involving the eyes.  
This matter is referred to the RO for clarification.


FINDING OF FACT

Peripheral neuropathy is not of service origin nor is it 
related to any incident of service, to include claimed 
exposure to mustard gas and/or ionizing radiation.  


CONCLUSION OF LAW

Peripheral neuropathy as a result of exposure to mustard gas 
and/or ionizing radiation was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303.  (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends, in essence, that he incurred peripheral 
neuropathy as a result of exposure to mustard gas and/or 
ionizing radiation while in service.  He has specifically 
contended that he was exposed to ionizing radiation as a 
result of the Manhattan Project and the US nuclear attack on 
Nagasaki, Japan.  He has also indicated that he was exposed 
to mustard gas at the Marine Corps Recruit Depot. He 
therefore claims that he is entitled to service connection 
for this disorder.

The available service and medical records furnished by the 
service department contain no evidence of exposure to mustard 
gas or radiation.  There is no any indication of chemical 
warfare training.  His report of separation demonstrates that 
the veteran had a period of active duty service from October 
1943 to March 1945.  He participated in offensive operations 
against the enemy on Peleiu, Palau Island.  The service 
medical records do not contain a diagnosis or treatment for 
peripheral neuropathy.

A statement was received at the RO in November 1986 from the 
veteran which indicate that he was exposed to radiation while 
involved in the "Manhattan Project." In a December 1988 
statement from the veteran indicates that he was involved in 
nuclear explosion on Nagasaki, Japan, and thus was exposed to 
ionization radiation.  

Received in March 1989 was a report from the Defense Nuclear 
Agency data base which is to the effect that the veteran 
participated in the atomic bomb blast at Nagasaki, Japan, in 
1945.

An October 1992 letter from a private physician reflects that 
the veteran reported being involved in the Manhattan Project 
and having received radiation exposure during atomic bomb 
testing.  This letter is silent as to any diagnosis, 
treatment, or complaints of peripheral neuropathy.

Private treatment records dated in 1993 indicate that the 
veteran was treated for peripheral neuropathy. 

A December 1993 document from the National Personnel Records 
Center indicates that a review of the veteran's records 
failed to produce any entry regarding exposure to toxic gas 
or chemicals.  A June 1994 letter from the Naval Research 
Laboratory indicates that they would not have any records 
relevant to the veteran's contended Mustard Gas exposure.  
The veteran has submitted extensive documentation concerning 
atomic bomb explosions and exposure to mustard gas.

While the case was pending at the Board the veteran submitted 
several statements with the appropriate waiver form.  
Included in these documents is a March 2001 statement from a 
private physician.  This medical statement pertains to 
disabilities involving the eyes.


Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not has the opportunity to review the veteran's 
claim in conjunction with the VCAA and implementing 
regulations.  However, during the course of the veteran's 
appeal he has been afforded opportunities for a hearing.  
Also, the case has been remanded for further due process 
development.  The RO has also made several unsuccessful 
attempts to obtain evidence in support of the veteran's 
claims.  

Additionally, he has been informed in the statement of the 
case and supplemental statement of the case of the 
requirements necessary to establish is claims.  Consequently, 
the Board concludes that the VA has met its duty under the 
VCAA and the implementing regulation and this decision is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty.  38 U.S.C.A. §§ 1110 (West 1991 
& Supp. 2001).  Service connection may also be established 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2000). 

Pursuant to 38 C.F.R. § 3.316 (2000), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  

When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute non-lymphocytic leukemia.  

Service connection may not be established for any of these 
conditions if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event as 
the cause of the claimed condition.  38 C.F.R. § 3.316 
(2000).

The Board notes that the veteran filed his claim for service 
connection for peripheral neuropathy secondary to exposure to 
mustard gas in 1993.  38 C.F.R. § 3.316 which was in effect 
at that time was revised in 1994 expanding the list of 
presumptive diseases.  In either case, peripheral neuropathy 
is not listed as a presumptive disease.

Claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.311(b), each of 
which provides a separate and distinct basis for establishing 
service connection based on exposure to ionizing radiation in 
service.  Under the provisions of 38 U.S.C.A. § 1112(c), 
service incurrence may be presumed for certain listed 
diseases in a "radiation-exposed veteran."  

A radiation-exposed veteran includes a veteran who 
participated in a radiation-risk activity while on active 
duty. 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  Radiation risk activity means either on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, between August 6, 1945 and July 1, 1946; or internment 
as a prisoner of war in Japan during World War II which 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who occupied Hiroshima or 
Nagasaki, Japan, as described above.  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. §§ 3.309(d)(3)(ii) (2000).  
Peripheral neuropathy is not subject to presumptive service 
connection based on radiation exposure under the applicable 
statute or regulation.

In addition, by regulation, it is also provided that if the 
veteran develops a disease identified as "radiogenic" in the 
regulation, and claims a connection to radiation exposure, 
development will be undertaken regarding his actual exposure 
dosage and whether there is an etiological connection between 
such exposure and his disease. 38 C.F.R. § 3.311 (1998).  
Peripheral neuropathy is not included in the list of 
radiogenic diseases.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  

In such cases, a claimant must be given the opportunity to 
prove that exposure to ionizing radiation during service 
actually caused a claimed disability and that service 
connection is therefore warranted under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).  See 38 C.F.R. §  3.311 
(2000); Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).

To summarize, the RO has been unable to confirm that the 
veteran was exposed to mustard gas during recruit training or 
ionizing radiation during participation in the Manhattan 
Project or the nuclear explosion on Nagasaki.  The Board 
notes that the veteran was separated from service in March 
1945.  Regardless, as previously set forth, peripheral 
neuropathy is not a disorder for which a presumption of 
service connection exists for exposure to mustard gas or 
ionizing radiation nor is it included in the list of 
radiogenic diseases.  

The veteran asserts that the development of the peripheral 
neuropathy was caused by exposure to mustard gas and/or 
ionizing radiation.  The veteran is competent to describe an 
incident which occurred during service and symptoms 
associated with a disability.  However, the evidence does not 
reflect that the veteran has appropriate medical training and 
expertise or is it contended otherwise.  An analysis of the 
etiology regarding the peripheral neuropathy requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay testimony.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's service medical records contain no evidence 
indicating the presence of peripheral neuropathy.  The 
peripheral neuropathy was initially diagnosed in 1993, more 
than 47 years after the veteran's release from active duty.  
Additionally, there is no medical evidence of record which 
establishes a relationship between the currently diagnosed 
peripheral neuropathy and exposure to mustard gas and/or 
ionizing radiation or any other incident in service.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Accordingly, service connection for peripheral 
neuropathy due to exposure to mustard gas and/or ionizing 
radiation is not warranted. 


ORDER

Service connection for peripheral neuropathy, as a result of 
exposure to mustard gas and/or ionizing radiation, is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

